                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ANTONIO SANDERS                                                                PLAINTIFF

v.                          CASE NO. 4:18-CV-00706 BSM

PULASKI COUNTY REGIONAL
DETENTION FACILITY, et al.                                                 DEFENDANTS

                                         ORDER

       The recommended disposition [Doc. No. 6] submitted by United States Magistrate

Judge Beth Deere has been reviewed. No objections have been filed. After careful review

of the record, the recommended disposition is adopted in its entirety. Accordingly, this case

is dismissed without prejudice due to plaintiff Antonio Sanders’s failure to comply with the

order dated October 3, 2018 [Doc. No. 5]. See Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 7th day of December 2018.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
